

116 HRES 355 IH: Congressional Cybersecurity Training Resolution of 2019
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 355IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Miss Rice of New York (for herself and Mr. Katko) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to direct the Chief Administrative Officer to
			 carry out an annual information security training program for Members,
			 officers, and employees of the House.
	
 1.Short titleThis Act may be cited as the Congressional Cybersecurity Training Resolution of 2019. 2.Annual information security training program for House Members, officers, and employeesClause 4 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:
			
				(e)
 (1)The Chief Administrative Officer shall carry out an annual information security training program for Members (including the Delegates and Resident Commissioner), officers, and employees of the House.
 (2)A new Member, Delegate, Resident Commissioner, officer, or employee of the House shall receive training under this paragraph not later than 30 days after beginning service to the House.
 (3)Not later than January 31 of each year, each officer and employee of the House shall file a certification with the Chief Administrative Officer that the officer or employee completed an information security training program as established by this paragraph..
		